19-23649-rdd         Doc 557      Filed 12/02/19      Entered 12/02/19 15:56:39               Main Document
                                                     Pg 1 of 8


PILLSBURY WINTHROP SHAW PITTMAN LLP
Andrew M. Troop
31 West 52nd Street
New York, New York 10019
212-858-1000

Counsel to the Ad Hoc Group of Non-Consenting States

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

    In re:                                                        Chapter 11

    PURDUE PHARMA L.P., et al., 1                                 Case No. 19-23649 (RDD)
               Debtors.
                                                                  (Jointly Administered)

                                                                  Hearing Date: December 4, 2019
                                                                  Hearing Time: 2:00 p.m.

           STATEMENT OF THE AD HOC GROUP OF NON-CONSENTING
     STATES MAINTAINING ITS OBJECTION TO PURDUE’S WAGE MOTION [ECF
     DOCKET No. 6] INSOFAR AS IT RELATES TO PURDUE CEO CRAIG LANDAU
To the Honorable Robert D. Drain, United States Bankruptcy Judge:
             The Ad Hoc Group of Non-Consenting States (“Non-Consenting States”)2 maintains its

objection [ECF Docket No. 197] to the motion filed by the Debtors (collectively, “Purdue”)

seeking various forms of relief relating to employee wages and benefits [ECF Docket No. 6] (the

“Wage Motion”) only insofar as it seeks authority to make payments under certain incentive




1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034), Imbrium
Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp.
(4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140), Purdue
Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc. (7805),
Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes
Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF L.P. (0495), SVC Pharma L.P. (5717) and SVC
Pharma Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser Boulevard,
Stamford, CT 06901.
2
   California, Colorado, Connecticut, Delaware, the District of Columbia, Hawaii, Idaho, Illinois, Iowa, Maine,
Maryland, Massachusetts, Minnesota, Nevada, New Hampshire, New Jersey, New York, North Carolina, Oregon,
Pennsylvania, Rhode Island, Vermont, Virginia, Washington, and Wisconsin.
                                                         1
19-23649-rdd       Doc 557       Filed 12/02/19      Entered 12/02/19 15:56:39              Main Document
                                                    Pg 2 of 8


compensation programs to Craig Landau (“Landau”), Purdue’s current Chief Executive Officer

and a named defendant in multiple law enforcement actions subject to this Court’s Third Amended

Order Pursuant to 11 U.S.C. § 105(a) Granting Motion for a Preliminary Injunction [Adv. Proc.

Docket No. 115].3

        In further support of this filing, the Non-Consenting States respectfully state as follows:

        1.       On September 15, 2019, Purdue filed its Wage Motion.4 The United States Trustee

filed an Objection to the Wage Motion [ECF Docket No. 134] (“UST Objection”). The Non-

Consenting States [ECF Docket No. 197] and the Commonwealth of Pennsylvania

(“Pennsylvania”) [ECF Docket No. 196] each filed an objection to the Wage Motion, adopting, in

significant part, the UST Objection.

        2.       To date, the Court has approved on a final basis, without objection from the Non-

Consenting States and Pennsylvania, several aspects of the Wage Motion, other than those portions

of the Wage Motion relating to the following programs – the Annual Incentive Plan, the Long

Term Results Plan and the Sign-On Bonuses (collectively, the “Bonus Programs”). In their

October 8, 2019, Omnibus Reply in Support of the Wage Motion [ECF Docket No. 235], Purdue

proposed deferring its request for authority to make payments under the Bonus Programs to enable

parties to undertake diligence on the Bonus Programs under less time pressure, and at the October

10, 2019 hearing on the Wage Motion, Pennsylvania and the Non-Consenting States agreed to the

Debtors’ proposal and expressly requested the same access to diligence information (“Diligence

Information”) concerning the Bonus Programs as that provided to the Official Committee of




3
  On November 22, 2019, the Non-Consenting States requested the Debtors’ agree to continue to December 19, 2019,
the portion of the Wage Motion seeking authority to make payments under the Bonus Programs to Landau. Purdue
refused to agree to the continuance and instead continued the objection deadline to December 2, 2019 at 4:00 p.m.
4
  Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Wage Motion.
                                                       2
19-23649-rdd      Doc 557       Filed 12/02/19      Entered 12/02/19 15:56:39             Main Document
                                                   Pg 3 of 8


Unsecured Creditors (the “Creditors’ Committee”) and the Ad Hoc Committee of Consenting

States.

          3.     Obtaining access to the Diligence Information proved difficult and time-

consuming. About a month after the October 10 hearing, on November 12, 2019, Purdue agreed

to provide two of the Non-Consenting States access to a view-only platform containing certain

Diligence Information. Even then, however, the Non-Consenting States were unable to view the

Diligence Information due to technical challenges imposed by Purdue’s view-only platform.

Purdue and the Non-Consenting States resolved these technical difficulties a week later on

November 19, 2019, and review of the extensive Diligence Information commenced—a process

protracted by the security protocols associated with the view-only platform.5

          4.     As a result of that review and subject to Purdue’s agreement to reduce the payments

due under the Bonus Programs,6 at this time, the Non-Consenting States and Pennsylvania

maintain their objection only as it relates to Landau.

          5.     The Non-Consenting States remain unwilling to withdraw their objection as it

relates to Landau for two principal reasons: first, because Landau is a named defendant in lawsuits

initiated by multiple states seeking to hold him personally liable for his participation in Purdue’s

deceptive scheme to get more and more people on Purdue’s dangerous drugs, at higher and more

dangerous doses, for longer and more harmful periods of time; and second, because certain

modifications were made to the terms of Landau’s employment contract in preparation for the

filing of this case. These modifications significantly increased potential payouts to Landau under

the Bonus Programs, perhaps to circumvent the restrictions set forth in 11 U.S.C. § 503(c).


5
  Counsel for the Non-Consenting State Group was provided access to the same Diligence Information around the
same time and encountered the same technical difficulties gaining access to that data.
6
  See Second Supplemental Decl. of John Lowne at ¶¶ 58-73 [ECF Docket No. 554] (describing the proposed changes
and their expected financial impact).

                                                      3
19-23649-rdd       Doc 557       Filed 12/02/19      Entered 12/02/19 15:56:39              Main Document
                                                    Pg 4 of 8


        6.       Purdue should not award bonus payments to Landau before resolving the

allegations that Landau committed deadly, illegal misconduct.

        7.       By September 18, 2019, Landau had been accused of life-threatening misconduct

in lawsuits by Colorado; Massachusetts; the City of Waynesboro, Virginia; Cumberland County,

Virginia; Patrick County, Virginia; Shenandoah County, Virginia; the City of Lock Haven,

Pennsylvania; and more than a hundred hospitals in Alabama, Arizona, Kentucky, Tennessee,

Texas, and West Virginia. See ECF Docket No. 74-2 (Ex. B to Purdue’s Adversary Complaint).

Purdue and Landau may be aware of additional lawsuits and additional allegations against Landau

since September.

        8.       For example, Colorado and Massachusetts allege that Landau is one of the chief

architects and beneficiaries of Purdue’s illegal marketing campaign. CO Compl. ¶¶ 28-30, 47;

MA Compl. ¶ 160.7             They allege that Landau knowingly and intentionally sent sales

representatives to deceive prescribers about Purdue opioids and put patients at risk, including by:

       falsely blaming the dangers of opioids on patients instead of the addictive drugs;

       pushing opioids for elderly patients, without disclosing the higher risks;

       pushing opioids for patients who had never taken them before, without disclosing the
        higher risks;

       pushing opioids as substitutes for safer medications, with improper comparative claims;

       falsely assuring doctors and patients that reformulated OxyContin was safe;

       pushing doctors and patients to use higher doses of opioids, without disclosing the higher
        risks;

       pushing doctors and patients to use opioids for longer periods of time, without disclosing
        the higher risks; and




7
 True and correct copies of the state enforcement actions filed against Landau by Colorado and Massachusetts (the
“State Enforcement Actions”) are available at https://www.mass.gov/lists/state-lawsuits-against-purdue-pharma.
                                                       4
19-23649-rdd     Doc 557     Filed 12/02/19    Entered 12/02/19 15:56:39         Main Document
                                              Pg 5 of 8


      pushing opioid prescriptions by doctors that Purdue knew were writing dangerous
       prescriptions.

MA Compl. ¶ 163; CO Compl. ¶¶ 30, 98, 194-195; 203, 230, 261-262, 267-268, 275, 279-286,

293-294, 302, 345-348, 358, 473, 486, 491, 493, 495, 503, 508-509, 532-533, 571, 578.

Massachusetts further alleges that Landau knew and intended that: (i) the sales representatives

would not tell prescribers the truth about Purdue’s opioids; indeed, he knew and intended that these

unfair and deceptive practices achieved their purpose by concealing the truth, MA Compl. ¶ 164;

and (ii) prescribers, pharmacists, and patients would rely on Purdue’s deceptive sales campaign to

prescribe, dispense, and take Purdue opioids; securing that reliance was the purpose of the sales

campaign. MA Compl. ¶ 165. Additionally, Colorado alleges that Landau received unlawful

preferential transfers. CO Compl. ¶¶ 660-664.

       9.      The only court to have considered a state’s allegations against Landau denied

Landau’s motion to dismiss. The court’s rulings denying the motions to dismiss by Landau, every

other individual defendant, and Purdue are attached as Exhibit 1.

       10.     Purdue should not seek Court authorization to pay Landau bonuses now, at the same

time when Purdue has sought and obtained the voluntary cooperation of States and other plaintiffs

and the assistance of the Court to shut down investigation and litigation of the serious allegations

against Landau. See, e.g., ECF Docket No. 97 (The States’ Supplemental Opposition and

Commitment Regarding Purdue’s Motion for a Preliminary Injunction) (agreeing to pause

litigation until at least December 19, 2019). At the last hearing before this Court on November

19, 2019, Purdue emphasized that the States’ cooperation in pausing litigation has made this

bankruptcy “materially less litigious.” Hr’g Tr. at 16-17, Nov. 19, 2019. Purdue should not upset

that arrangement by seeking Court approval for bonus payments to its CEO at the very time when

Purdue has arranged to shield him from law enforcement actions seeking to prove he broke the

law.
                                                 5
19-23649-rdd       Doc 557     Filed 12/02/19    Entered 12/02/19 15:56:39         Main Document
                                                Pg 6 of 8


       11.        Similarly, Purdue has not demonstrated to the States, the Court, or the public that

Purdue itself is acting to investigate the serious allegations against Landau. In many cases, a CEO

accused of illegal conduct by multiple attorneys general would be subject to intense scrutiny by

his own company and its Board of Directors. But Purdue has made no commitment that its own

Special Committee of the Board is investigating Landau or has any plans to do so.

       12.        From the first day of this case, Purdue emphasized that it takes seriously the

allegations of misconduct by the Sacklers. See Hr’g Tr. at 29, Sept. 17, 2019 (“This special

committee which has full and exclusive delegated authority with respect to all Sackler facing issues

has taken and will continue to take very seriously the allegations raised in various lawsuits around

the country regarding the management of Purdue by its owners”) (emphasis added); id. at 132 (“we

will swear up and down in any form required that no payments will go to the Sacklers, we want to

be very clear about that”). But Purdue has been silent about the similar allegations made in courts

across the country against Landau, who continues to serve as Purdue’s CEO.                Colorado,

Massachusetts, and scores of other plaintiffs allege that Landau was a key player in the Sacklers’

illegal scheme.

       13.        Documents, which Purdue has not made public, confirm that Landau was at the

center of the Sacklers’ plans. For example, Massachusetts alleges that in 2017 Landau wrote a

proposal (entitled “SACKLER PHARMA ENTERPRISE”) that Purdue should take advantage of

other companies’ concerns about the opioid epidemic through an “opioid consolidation strategy”

and become an even more dominant opioid seller “as other companies abandon the space.” MA

Compl. ¶ 485. The Sacklers made him CEO a few weeks later. Id.

       14.        In sum, Purdue should not receive Court approval of bonus payments to Landau at

the same time that Purdue forestalls every avenue for investigating the grave allegations that

Landau intentionally broke the law.

                                                   6
19-23649-rdd        Doc 557       Filed 12/02/19       Entered 12/02/19 15:56:39                Main Document
                                                      Pg 7 of 8


         15.      Further, review of the Diligence Information reflects that Purdue made significant

modifications to Landau’s employment contract just three months after it began preparing for this

case8 and within days of Massachusetts’ issuance of its notice of intent to sue Landau for his

personal participation in the alleged misconduct. Purdue has not disclosed the details of those

changes in its public filings. The changes have significant impact on Landau’s payments under

the Bonus Programs, most notably his compensation under Purdue’s Annual Incentive Plan. These

are precisely the types of activities that 11 U.S.C. § 503(c) seeks to prohibit. The Debtors have

failed to meet their burden under section 503(c) of establishing that the changes to Landau’s bonus

payments were not designed to circumvent the Bankruptcy Code. Until they do so, Landau should

not be allowed to receive bonus payments.

         WHEREFORE, the Non-Consenting States respectfully request that the Court deny or

otherwise defer final approval of the Wage Motion as it relates to defendant Craig Landau.9

Dated: December 2, 2019

                                             /s/ Andrew M. Troop
                                             Andrew M. Troop
                                             PILLSBURY WINTHROP SHAW PITTMAN LLP
                                             31 West 52nd Street
                                             New York, New York 10019-6118
                                             (212) 858-1660
                                             andrew.troop@pillsburylaw.com

                                             Counsel to the Ad Hoc Group of Non-Consenting States




8
  See Declaration Of Marshall S. Huebner In Support Of The Application Of Debtors For Entry Of An Order
Authorizing The Debtors To Employ And Retain Davis Polk & Wardwell LLP As Attorneys For The Debtors Nunc
Pro Tunc To The Petition Date ¶ 8(a) [ECF Docket No. 419-1] (“Since March 2018, Davis Polk has advised the
Debtors on a wide variety of matters and has performed services necessary to enable the Debtors to file for protection
under chapter 11.”)
9
  As to employees other than Landau, the Non-Consenting States respectfully reserve the right to seek relief from the
Court in the future if the circumstances of the case support such relief.
                                                          7
19-23649-rdd     Doc 557     Filed 12/02/19    Entered 12/02/19 15:56:39         Main Document
                                              Pg 8 of 8


                                CERTIFICATE OF SERVICE

        I, Andrew M. Troop, hereby certify that, on December 2, 2019, I caused true and correct
copies of the foregoing document to be served (i) by the Court’s Case Management/Electronic
Case File (CM/ECF) System to all parties who are deemed to have consented to electronic service
and (ii) by email upon the parties set forth in the Master Service List maintained by the Debtors in
respect of these chapter 11 cases.

       In addition, on December 2, 2019, I caused true and correct copies of the document to be
served on the following:

       Attn: Paul K. Schwartzberg
       Office of the United States Trustee
       Southern District of New York
       201 Varick Street, Suite 1006
       New York, NY 10014
       Via Overnight Delivery Mail

                                                     /s/ Andrew M. Troop
                                                     Andrew M. Troop




                                                 8
